Per Curiam.

The court below seemingly dismissed the complaint upon the ground that the promise of the defendant to pay the plaintiff severance pay upon his submitting his written resignation was an unenforcible obligation lacking consideration. This was error. The submission of plaintiff’s written resignation was sufficient consideration for the promise to pay him severance pay. We do not at this time pass upon the question whether the refusal of the defendant to continue the severance pay was for just cause.
The judgment should be reversed and new trial ordered, with $30 costs to appellant to abide the event.
Eder, Schreiber and Hecht, JJ., concur.
Judgment reversed, etc.